Moyer, C.J.,
dissenting.
{¶ 22} I respectfully dissent from the majority decision in regard to the sanction imposed on respondent. Respondent’s actions demonstrate an utter disregard for an attorney’s fiduciary duties to his clients and an astonishing lack of judgment; his conduct warrants a stricter sanction than the stayed suspension imposed by the majority.
{¶ 23} While the majority opinion sets forth respondent’s misconduct in full, a few points warrant further emphasis. Respondent stipulated that he encouraged a long-time client, who could not read English and could barely speak English, to sign documents that eliminated her interest in her home and changed her will contrary to her express instructions. Respondent admitted that he did not explain these documents to his client or attempt to gauge her competency to sign them, despite the fact that she was bedridden, battling cancer, and (unknown to respondent) suffering from dementia.
{¶ 24} Further, respondent stipulated that he had had his client sign a durable power of attorney without explaining it to her. This document gave power of attorney to an unrelated translator for a family member whom the client had known for only one week, merely because that person could speak English. The translator used this power to empty the client’s bank account, and she did not use any of the money for the client’s benefit.
{¶ 25} As the majority notes, respondent’s conduct in the above-listed matters and others violated, inter alia, DR 1-102(A)(4), which prohibits an attorney from engaging in conduct involving dishonesty, fraud, deceit, or misrepresentation. When an attorney violates DR 1-102(A)(4), he or she will ordinarily receive an actual suspension from the practice of law. See Disciplinary Counsel v. Fowerbaugh (1995), 74 Ohio St.3d 187, 658 N.E.2d 237, syllabus; Cincinnati Bar Assn. v. Statzer, 101 Ohio St.3d 14, 2003-Ohio-6649, 800 N.E.2d 1117, ¶ 21 (noting an exception to the rule for significant mitigating evidence).
{¶ 26} I see no reason to depart from the general rule in this case. Respondent’s proffered mitigating evidence, that he did not act in his own self-interest, *372has no prior disciplinary record, cooperated in the disciplinary proceedings, and frequently represents clients of modest means for minimal fees, does not outweigh his misconduct in this matter. He betrayed the trust of an infirm and vulnerable client, urging her to sign documents against her own interest, knowing that she did not understand them. His actions resulted in actual harm to the client that cannot be ignored.
Jonathan E. Coughlan, Disciplinary Counsel, and Heather L. Hissom, Assistant Disciplinary Counsel, for relator.
Koblentz & Koblentz, Richard S. Koblentz, and Craig J. Morice, for respondent.
{¶ 27} This serious misconduct warrants an actual suspension, not just a period of probation. I would therefore impose a one-year suspension from the practice of law, with six months stayed.
Lundberg Stratton and O’Connor, JJ., concur in the foregoing opinion.